Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s amendment dated October 26, 2021.  Claims 1-8 and 11-18 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
No Information Disclosure Statement was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stadler, European Patent 2,877,360 B1 (2017, published WO2014/015990 A1), in view of Goldman-Shenhar et al., U.S. Patent Application Publication 2017/0316533 A1. 
As to claim 1, Stadler discloses a computer programmed to: 
receive sensor data about a vehicle occupant inside a vehicle (0020, 0024); 
select a category of behavior of the occupant of a plurality of categories of behavior based on the sensor data, wherein the selected category of behavior is one of a medical emergency, a severe behavior emergency, a non-severe behavior emergency, or a non-emergency (0013, 0057); 
select a predetermined location associated with the category of behavior, wherein the predetermined location is an emergency room for the medical emergency (0008, 0056-0057)
and
navigate to a predetermined location based on the selected category (0008, 0011, 0056).

Goldman-Shenhar et al. discloses wherein the predetermined location is a police station for the severe behavior emergency (0057).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments disclosed in Stadler, with driving to a police station, as disclosed by Goldman-Shenhar et al., to select a predetermined location for navigation based on the category of behavior detected, allowing the operator to get assistance, as needed.  
As to claim 2, Stadler, as modified by Goldman-Shenhar et al., discloses the computer of claim 1, and Stadler further discloses being further programmed to transmit a message to a remote server based on the selected category (0017).
As to claim 3, Stadler, as modified by Goldman-Shenhar et al., discloses the computer of claim 1, and Stadler further discloses being further programmed to alert the occupant based on the selected category, wherein alerting the occupant comprises communicating with the occupant through a user interface about the sensor data (0052).
As to claim 4, Stadler, as modified by Goldman-Shenhar et al., discloses the computer of claim 3, and Stadler further discloses being further programmed to navigate to the predetermined location based on a category of a second behavior occurring after alerting the occupant (0052).
As to claim 5, Stadler, as modified by Goldman-Shenhar et al., discloses the computer of claim 1, and Stadler further discloses wherein the predetermined location is an emergency-response station (0055).
As to claim 6, Stadler, as modified by Goldman-Shenhar et al., discloses the computer of claim 5, and further discloses being further programmed to transmit a message to the emergency-response station (0017, 0056).
As to claim 7, Stadler, as modified by Goldman-Shenhar et al., discloses the computer of claim 1, and further discloses wherein navigating to the predetermined location comprises remaining at a present location of the vehicle (0048, 0050, 0056).
As to claim 8, Stadler, as modified by Goldman-Shenhar et al., discloses the computer of claim 1, and further discloses wherein the sensor data is at least one of a facial expression, smoke production, and a voice level of the occupant (0036, 0052).
As to claim 11, Stadler discloses a method comprising: 
receiving sensor data about a vehicle occupant inside a vehicle (0020, 0024); 
selecting a category of behavior of the occupant of a plurality of categories of behavior based on the sensor data, wherein the selected category of behavior is one of a medical emergency, a severe behavior emergency, a non-severe behavior emergency, or a non-emergency (0013, 0057); 
select a predetermined location associated with the category of behavior, wherein the predetermined location is an emergency room for the medical emergency (0008, 0056-0057)
(0008) and 
navigating the vehicle to the predetermined location based on the selected category (0008, 0011, 0056).
Stadler does not disclose driving to a police station, as claimed. 

It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the embodiments disclosed in Stadler, with driving to a police station, as disclosed by Goldman-Shenhar et al., to select a predetermined location for navigation based on the category of behavior detected, allowing the operator to get assistance, as needed.  
As to claim 12, Stadler, as modified by Goldman-Shenhar et al., discloses the method of claim 11, and Stadler further discloses further comprising transmitting a message to a remote server based on the selected category (0017).
As to claim 13, Stadler, as modified by Goldman-Shenhar et al., discloses the method of one of claim 11, and Stadler further discloses further comprising alerting the occupant based on the selected category, wherein alerting the occupant comprises communicating with the occupant through a user interface about the sensor data (0052).
As to claim 14, Stadler, as modified by Goldman-Shenhar et al., discloses the method of claim 13, and further Stadler discloses further comprising navigating to the predetermined location based on a category of a second behavior occurring after alerting the occupant (0052).
As to claim 15, Stadler, as modified by Goldman-Shenhar et al., discloses the method of claim 11, and Stadler further discloses wherein the predetermined location is an emergency-response station (0055).
As to claim 16, Stadler, as modified by Goldman-Shenhar et al., discloses the method of claim 15, and Stadler further discloses further comprising transmitting a message to the emergency-response station (0017, 0056).
As to claim 17, Stadler, as modified by Goldman-Shenhar et al., discloses the method of claim 11, and Stadler further discloses wherein navigating to the predetermined location comprises remaining at a present location of the vehicle (0048, 0050, 0056).
As to claim 18, Stadler, as modified by Goldman-Shenhar et al., discloses the method of claim 11, and Stadler further discloses wherein the sensor data is at least one of a facial expression, smoke production, and a voice level of the occupant (0036, 0052).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 11-18 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, filed October 26, 2021 have been fully considered but are not persuasive.
Applicant argued that the amendments adding categories and an emergency room and police station are not shown in the prior art rejection based on Stadler EP Patent 2877360.  Stadler discloses autonomously driving to a clinic, ambulance, or other utility based on the sensor data category.  Stadler also discloses reference to 

Conclusion                                                                                                                                                                     
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3666